UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-7174


MARIO ANDRE PARKER,

                Petitioner – Appellant,

          v.

MICHAEL T. BELL,      Superintendent   of    Pender     Correctional
Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-hc-02052-BO)


Submitted:   January 9, 2012                 Decided:    January 12, 2012


Before KING, GREGORY, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario Andre Parker, Appellant Pro Se. Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mario      Andre    Parker    seeks      to   appeal       the   district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition

without prejudice.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                        See 28

U.S.C. § 2253(c)(1)(A) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating       that   reasonable    jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El   v.   Cockrell,       537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                       Slack,
529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Parker has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                          2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3